Citation Nr: 0501171	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  00-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to an initial compensable rating for 
hemorrhoids.

6. Entitlement to an initial compensable rating for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from May 1994 to May 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in relevant part, denied service 
connection for a right ankle disability, a right knee 
disability, a left ankle disability, and a left knee 
disability; granted service connection for a low back 
disability and assigned a noncompensable rating; and granted 
service connection for hemorrhoids and assigned a 
noncompensable rating.  

In May 2003, the Board remanded the case to the RO for 
further development.  The case has now been returned to the 
Board.  

The issues of entitlement to service connection for right and 
left ankle disabilities and right and left knee disabilities, 
as well as entitlement to an initial compensable rating for a 
low back disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's hemorrhoids are mild to moderate in degree 
and there is no evidence of fissures or excessive redundant 
tissue.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, 
Diagnostic Code 7336 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

The increased initial rating issue on appeal was first raised 
in a notice of disagreement submitted in response to VA's 
notice of its decision granting service connection for 
hemorrhoids and assigning a noncompensable rating.  VA's 
General Counsel has held that, if, in response to notice of 
its decision on a claim, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  However, 
if a claimant has not received any notice of the VCAA in 
regard to the initial claim, then the requirements of section 
5103(a) must be met.  See VAOPGCPREC 8-03.  Here, the veteran 
did not receive VCAA notice in regard to the initial claim.  
Therefore, this General Counsel opinion is not applicable and 
the duty to notify provisions are applicable.  

VA letters issued in January 2003 and July 2004 apprised the 
veteran of the information and evidence necessary warrant a 
higher rating for his hemorrhoids, which information and 
evidence, if any, that he was to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertained to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. 
§ 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II).  However, in the present 
case, the veteran's claim was initially adjudicated in 
September 1999, prior to the enactment of the VCAA, and the 
VCAA notice letters were not sent until January 2003 and July 
2004.  Nevertheless, the Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the veteran in January 2003 and 
July 2004 were not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
most recent transfer and certification of his case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim for service connection for arthritis of 
multiple joints.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and his VA examination 
reports.  The veteran did not identify and additional or 
outstanding evidence in response to the letters sent to him 
in January 2003 and July 2004.  Additionally, the Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim for entitlement to an increased initial rating for 
hemorrhoids.  As such, the Board finds VA's duty to assist in 
this case has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

III.  Increased Initial Rating for Hemorrhoids

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2004). The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition. 38 C.F.R. § 4.1 
(2004).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work. 38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board notes that this case addresses the 
assignment of an initial rating for a disability following an 
initial award of service connection for chronic bronchitis.  
In such cases, the rule from Francisco, supra, is not 
applicable.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the Board will review the medical evidence of 
record as it pertains to the disability at issue from the 
date of the initial rating evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  Once the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the record on appeal.  38 U.S.C.A. § 7104 (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  

The veteran's service-connected hemorrhoids are evaluated 
under the provisions set forth at 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  Pursuant to those criteria, a 
noncompensable evaluation is assigned for mild to moderate 
internal or external hemorrhoids.  Assignment of a 10 percent 
evaluation is contemplated where the hemorrhoids are shown to 
be large or thrombotic, and which are irreducible with 
excessive redundant tissue, and with evidence of frequent 
recurrences.  Where there is persistent bleeding and with 
secondary anemia or fissures, a 20 percent evaluation is 
warranted.  This is the highest rating available.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2004).  

Upon enlistment examination in December 1993, it was noted 
that the veteran had hemorrhoidal tabs.  His service medical 
records reveal that he was treated for hemorrhoids with 
occasional staining.  

Upon VA examination in June 1999, the veteran reported a 
history of anal discomfort and pain.  He was treated with 
Preparation H and sitz baths.  Since discharge, he had 
occasional discomfort with his anus and occasional staining.  
There has never been any bleeding.  Physical examination 
showed no evidence of any external hemorrhoids.  There was 
one small internal hemorrhoid but no other relevant findings.  
The diagnosis was small, internal hemorrhoid, symptomatic.  

The veteran has testified that he had persistent problems 
with his hemorrhoids.  Every time he went to the bathroom, 
there was blood and he experienced pain. He used Preparation 
H on a regular basis.  However, based on the clinical 
evidence, the Board finds that a compensable initial rating 
is not warranted.  The veteran has been shown to have one 
small internal hemorrhoid that was described as symptomatic.  
There is no indication of fissures or excessive redundant 
tissue.  All of this evidence is consistent with the 
currently assigned zero percent evaluation.  

Overall, the evidence of record provides no basis for an 
initial compensable evaluation for hemorrhoids.  As such, the 
preponderance of the evidence is against the claim.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and the claim for an increased initial rating for hemorrhoids 
must be denied.  38 U.S.C.A. § 5107(b); Alemany, supra.  


ORDER

An initial compensable rating for hemorrhoids is denied.  


REMAND

The schedular criteria by back disabilities are rated changed 
during the pendency of the veteran's appeal.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003) (effective September 26, 
2003), to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.  As such, the adjudication of the increased rating 
claim for the service-connected low back disability must 
include consideration of both the old and the new criteria.  
However, the RO only considered the old rating criteria.  

Therefore, the veteran's claim must be remanded for 
consideration under the new diagnostic criteria.  As the 
United States Court of Appeals for Veterans Claims (Court) 
noted in Massey v. Brown, 7 Vet. App. 204 (1994), rating 
decisions must be based on medical findings that relate to 
the applicable rating criteria.  Although the veteran was 
afforded a VA examination in June 1999, the Board finds that, 
in light of the change in rating criteria, that examination 
was not complete enough for rating purposes.  Accordingly, 
pursuant to Massey, another VA examination should be 
provided.  

Additionally, with regard to the claims for service 
connection, as discussed above, the VCAA eliminated the 
concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  In the 
present case, the veteran's claims were denied as not well 
grounded because they were initially adjudicated prior to the 
enactment of the VCAA.  Nevertheless, after the case was 
remanded to the RO for VCAA compliance, the RO did not 
readjudicate these claims under the new standard.  
Consequently, the Board finds that another remand is 
necessary.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
identify any recent medical treatment for 
his low back (both private and VA).  
Attempts should be made to obtain copies 
of all records associated with such 
treatment.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and severity of his low back 
disability.  The veteran's claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should then 
conduct a thorough examination, and all 
appropriate tests should be accomplished.  
In particular, the examiner should 
respond to the following:  

a.  What is/are the appropriate 
diagnosis(es) for the veteran's low 
back disorder?  

b.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?

c.  Is there any listing of the 
spine?

d.  Is there a positive 
Goldthwaite's sign?

e.  Is there marked limitation of 
forward bending in the standing 
position?

f.  Is there loss of lateral motion 
with osteoarthritic changes or 
narrowing of joint spaces?

g.  Is there any abnormal mobility 
on forced motion?

h.  Is there narrowing or 
irregularity of the joint space?

i.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

j.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time?

3.  The RO should review the claims file and 
determine whether any additional actions must 
be completed in order to comply with the 
VCAA's duty to assist, including scheduling 
the veteran for any necessary examinations 
and/or obtaining any nexus opinions.  
4.  Upon completion of the above, the 
claims should be re-adjudicated.  This 
should include applying the most 
favorable Diagnostic Code pertaining to 
the lumbosacral spine under both the old 
and new diagnostic criteria.  In the 
event any of the issues on appeal are not 
resolved to the satisfaction of the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


